AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

Southern District of Mississippi |
|

i | an 28 2019
|

United States of America

 

 

 

V. ) yey ARTHUR JOHNSTON —
Elmer Galeno Feliciano-Agustin ) Case No. 3:19-cr-172DCB lise
aka Robert Rodriguez )
)
)
Defendant SCG UoMia Leis “UH LS
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) _ Elmer Galeno Feliciano-Agustin aka Robert Rodriguez ,
who is accused of an offense or violation based on the following document filed with the court:

@ Indictment © Superseding Indictment © Information © Superseding Information © Complaint
© Probation Violation Petition Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

Fraud and Misuse of VISA/PERMITS
Misuse of Social Security Number

  

ARTHUR JOHNSTON, CLERK

(fd

 

Date: 08/20/2019

Issuing officer's signature

 

City and state: | Jackson, Mississi p1ttEE wer C. Louisville, Deputy Clerk
Printed name and title

 

Return

 

 

This warrant was received on (date) % | DO es (F_, and the person was arrested on (date) © laa Jao (4

at (city and state) Ja ckson, MS

Date: glon |a014 i for HS |

Arresting officer's signature

A Allen, Bepudy US Marshal

Printed dame and title

 

 
